Citation Nr: 1242777	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a compensable disability rating for service-connected post-operative residuals of septorhinoplasty, residuals of a nose fracture.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected post-operative residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 and subsequent rating decisions from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a back disability and increased rating for post-operative residuals of a left inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied service connection for a back condition.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the June 1994 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.

3.  Throughout the appeal period, the Veteran's post-operative residuals septorhinoplasty, residuals of a nose fracture, have been manifested by a zero percent obstruction of the right and left nostrils.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for a compensable disability rating for post-operative residuals of septorhinoplasty, residuals of a nose fracture, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board is reopening the claim for service connection for a back disability.  Any error committed with respect to either the duty to notify or the duty to assist with regard to this issue was harmless and will not be further discussed.

Regarding the issue of an increased rating for post-operative residuals septorhinoplasty, residuals of a nose fracture, a February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in March 2009.  Although the Veteran has argued that a new examination is necessary, stating that the examiner did not review the claims file, the record does not reflect that this examination was inadequate for rating purposes.  The purpose of the examination is to determine the current severity of the Veteran's disability, which was accomplished.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination included a physical examination of the Veteran's nose, sinuses, and nasal passages; discussed the Veteran's ability to breathe; and listed his current diagnoses.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

The RO denied service connection for a back condition in June 1994, finding that the inservice back pain was an acute and transitory condition that was resolved in service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In January 2009, the Veteran filed a request to reopen the claim for service connection for a back condition.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the June 1994 rating decision includes statements from the Veteran and his representative and VA treatment records.  In the statements, the Veteran and his representative stated the Veteran has been suffering from back pain since service.  During VA treatment, the Veteran reported having back pain since service, which was aggravated by his job.  In March 2007, the Veteran was diagnosed as having lumbosacral degenerative disc disease with severe low back pain and radicular symptoms.  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  The evidence relates to the Veteran's contentions that he currently suffers from a back disability and that he has suffered from symptoms of this disability since military service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.

III.  Increased rating

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issue before the Board includes whether there is any basis for a higher rating for residuals of a nose fracture at any pertinent time during the appeal.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

While laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant is competent to describe his nasal symptoms.

Review of the Veteran's VA treatment records reveals that the Veteran did not complain of, or seek treatment for, any nasal condition; there is no diagnosis of any nasal condition.

The Veteran underwent a VA examination in March 2009.  The Veteran complained of difficulty with breathing and persistent postnasal drip.  Physical examination revealed a normal external nose with adequate airway on both sides and normal postnasal space.  Laryngeal and pharyngeal examination was normal and the Veteran had no palpable neck nodes and no active ear disease.  The Veteran did have congested nasal mucosa.  The Veteran was diagnosed as having no active nasal, pharyngeal, or laryngeal disease; residual of a nasal septal surgery; and allergic rhinitis.  

The Veteran is currently evaluated as zero percent (noncompensable) for his service-connected residuals of a nose fracture.  A 10 percent disability rating is warranted for traumatic deviation of the nasal septum that is manifested by 50-percent obstruction of the nasal passage on both sides or by complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  Although the Veteran did have congested nasal mucosa, the VA examiner found no obstruction of either nasal passage and the Veteran had adequate airway on both sides.  As the Veteran's manifestations of the residuals of a nose fracture do not more closely approximate the criteria for a compensable disability rating, an increased rating is not appropriate.  

The Veteran experiences other symptoms such as those typical of allergic rhinitis (nasal discharge), but service connection is not in effect for such disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Veteran's symptoms of residuals of a nose fracture remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the noncompensable evaluation.  Staged ratings are not warranted.

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable since the evidence of record does not show that the Veteran is currently unemployed; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Extraschedular consideration

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected residuals of a nose fracture is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a back disability is granted.

A compensable rating for post-operative residuals septorhinoplasty, residuals of a nose fracture, is denied. 


REMAND

The Veteran's service treatment records document treatment for low back pain in December 1984 following a car accident.  He was treated again for low back pain in December 1986 after lifting a heavy grate.  On separation, the Veteran indicated on the report of medical history to having recurrent back pain.  The Veteran's spine was normal on separation examination.

In personal statements, the Veteran and his representative alleged that he currently suffers from a back disability and has had back pain since his inservice injury.  

Following service in February 1994, the Veteran was afforded a VA examination for his claimed back disability.  At that time, he had a normal examination of the back. 

Post-service VA treatment records document treatment for back pain beginning in March 2007.  In March 2007, the Veteran was diagnosed as having lumbosacral degenerative disc disease with severe low back pain and radicular symptoms.  The Veteran stated that he had intermittent low back pain since an automobile accident in the mid-1980s, which became constant after he started construction work in 2005.  During treatment in May 2009, the Veteran's reported past medical history of a lumbar discectomy in 2006 related to a workplace injury sustained when lifting sheetrock.  

The Veteran should be scheduled for an appropriate VA examination to obtain an opinion regarding the relationship between any current back disability and the symptoms he experienced in service.  The examiner should comment on the post-service work injury to the back mentioned during VA treatment in May 2009 and determine whether the Veteran's current back disability is related to his work injury or service.

In the March 2009 rating decision on appeal, the RO denied an increased rating for post-operative residuals of a left inguinal hernia repair, which was rated as noncompensable from January 18, 1994.  The Veteran filed a timely Notice of Disagreement (NOD) with this decision.  In a March 2010 rating decision, the RO granted a rating of 10 percent from January 30, 2009.  The RO stated that the March 2009 rating decision was revised on the basis of a de novo review in accordance to 38 C.F.R. § 3.2600 as the evidence was interpreted differently.  The RO further stated that the grant of a 10 percent rating sought for residuals of a left inguinal hernia repair satisfied that portion of the appeal and no Statement of the Case (SOC) with respect to this claim was issued.  

There is no indication that the Veteran has withdrawn his NOD for an increased rating for post-operative residuals of a left inguinal hernia repair or that a 10 percent rating would satisfy the Veteran's claim.  In fact, the Veteran's representative in an October 2009 letter stated that the Veteran should be granted a disability rating of at least 10 percent.  38 C.F.R. § 3.2600 (f) clearly states that review under this section does not limited the appeal rights of the claimant and unless the claimant withdraws his or her NOD, VA will proceed by issuing an SOC.  Under these circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim seeking an increased rating for post-operative residuals of a left inguinal hernia repair, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his back disability prior to March 2007.  After securing the necessary release, obtain these records, including any updated VA treatment records.  If these records are not available, a negative reply is required.

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to the symptoms the Veteran experienced in service.  The examiner is to address the post-service work injury to the back and determine whether the Veteran's current back disability is related to his work injury or service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


